Citation Nr: 1601957	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and post traumatic stress disorder (PTSD), to include as secondary to service-connected heart disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at hearing on appeal in October 2012 before a Decision Review Officer (DRO) and in March 2013 before the undersigned Veterans Law Judge (VLJ) at the RO.  Hearing transcripts are associated with the record.

In October 2014 and June 2015, the Board remanded the appeal for additional action.

Following the Board's June 2015 remand, the Veteran revoked his authorization for representation by a private attorney in this matter, and the private attorney withdrew as the attorney of record.  The Veteran has not designated new representation in this matter and is unrepresented at this time.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to an increased evaluation for heart disorder has been raised by the record in an August 2015 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

As directed in the Board's June 2015 remand, the AOJ obtained a VA examination and opinion in this matter.  However, the Board finds that the September 2015 VA medical opinion is inadequate.  First, the examiner concluded that the Veteran did not have PTSD because his reported stressors "are not the type of events that would result in PTSD."  However, the examiner provided no further explanation or discussion as to why the events/experiences reported by the Veteran were not of the type to support a diagnosis for PTSD, or even more generally a discussion of the "stressor" element in establishing a confirmed diagnosis of PTSD.  The Board's June 2015 remand requested that the examiner "discuss whether the incidents or events identified by the Veteran as in-service 'stressors' are sufficient to support a diagnosis of PTSD."  He did not provide a discussion or explanation in this regard.  Second, the examiner, while acknowledging that he reviewed the February 2011 private psychological evaluation, does not address whether he agrees (or not) with the conclusion in that report linking the Veteran's depressive disorder with military service.  Third, the Board's June 2015 remand directed that the examiner identify not only those currently shown psychiatric disorder but also those shown during this appeal along with the date of onset.  The examiner did not provide the requested information.

It is well established that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this was not accomplished in this case, the VA medical opinion must be returned for an addendum.

Also, a review of the record shows that the RO notified the Veteran in both August and September 2015 that the RO had requested medical records on his behalf in August 2015 from Carolina Medical Center and Rowan Memorial Hospital, but there is no indication that VA subsequently informed the Veteran of the outcome of that request, i.e. that the attempt to obtain these records was unsuccessful.  Therefore, on remand, the RO should ensure that proper notice is given to the Veteran of any unsuccessful attempt to obtain outstanding medical evidence and that he is afforded the opportunity to provide those specific records.  While the Veteran submitted since the most recent Board remand in 2015 voluminous duplicate copies of medical records and VA correspondence to the Veteran, his submissions did not include the medical records sought by the Board from the Carolina Medical Center and Rowan Memorial Hospital.  The Board observes that the both medical facilities informed the RO that no records were found for the Veteran, but the RO did not thereafter notify the Veteran of the outcome.

Lastly, the October 2015 Supplemental Statement of the Case (SSOC) incorrectly captioned the issue on appeal as service-connection for PTSD.  As indicated in the Board's June 2015 decision and remand, the issue is more broadly stated as entitlement to service connection for an acquired psychiatric disorder.  The most recent readjudication by the RO does not fully contemplate the appeal insofar as it has only considered the matter of PTSD.  Therefore, to ensure procedural due process, the RO must readjudicate the broader claim for service connection for an acquired psychiatric disorder with consideration of all theories of entitlement.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran of their unsuccessful attempt to obtain outstanding medical evidence from the Carolina Medical Center and Rowan Memorial Hospital, and the AOJ should afford him a reasonable amount of time to provide those records himself.

2.  The September 2015 VA medical opinion should be returned to the examiner for an addendum.  All psychiatric disorders shown on examination and during this appeal should be identified along with the date of onset, if possible-the VA examiner should indicate if this is not possible in his/her report.  The examiner should review the entire claims file to include February 2011 private psychological evaluation by Dr. Atkinson and the Veteran's statements and testimony to the effect that he sustained mental trauma due to instances of yelling at him (or rough physical interaction/alleged assault) by superiors in service and/or his hospitalization for heart problems in service.  The examiner should further consider the Veteran's theory that his service-connected heart disorder aggravates (worsens) his psychiatric problems.  The examiner should accept the Veteran's history (experiences, symptoms, and treatment) as truthful unless otherwise shown by the record.

The following should be answered:

(A) Is it as likely as not (50 percent or greater probability) that any acquired psychiatric disorder shown during the appeal, to include depressive disorder diagnosed by the examiner in September 2015, is related to service, to include the Veteran's report of mental trauma in service from (i) the verbal abuse with incessant yelling and screaming directed at him along with physical roughness and/or (ii) his hospitalization for heart problems?

(B) Is major depressive disorder, diagnosed by the examiner in September 2015, proximately due to or aggravated by service-connected heart disorder?  Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(C) The examiner should fully explain the basis for his conclusion that the reported stressors cited by the Veteran "are not the type of events that would result in PTSD" or are not sufficient to support a diagnosis of PTSD.

(E) The examiner should explain whether he agrees (or not) with the February 2011 private medical opinion linking the Veteran's depressive disorder with military service.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the examiner.

3.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should adjudicate the claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected heart disorder.  If the claim remains denied, the Veteran should be furnished with an SSOC and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


